DETAILED ACTION
Re Application No. 15/887185, this action responds to the patent board decision dated 09/30/2021.
At this point, claims 1-11 and 13-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Examiner notes the patent board decision dated 09/30/2021; in view of the decision, Examiner’s rejections under 35 USC § 112 are withdrawn.

Claim Rejections - 35 USC § 103
Examiner notes the patent board decision dated 09/30/2021; in view of the decision, Examiner’s rejections under 35 USC § 103 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Daniel Nelson (52063) by telephone on 11/09/2021.
With respect to claims as filed on 04/23/2019, please amend claim 8 as follows:

LISTING OF CLAIMS

8.	(Currently Amended)	A computer program product for storing data, the computer program product comprising a computer-readable storage medium having computer-usable program code embodied therein, the computer-usable program code comprising: 

computer-usable program code to indicate, in metadata of the first data set, a first maximum number of generations allowable in the first data set;
computer-usable program code to derive, from the first maximum number, a second maximum number of generations allowable in the second data set, such that the second maximum number is directly related to the first maximum number; and
computer-usable program code to, upon modifying a primary member in the first data set, automatically move an oldest generation in the first data set to the second data set, and delete an oldest generation in the second data set to ensure that the first number does not exceed the first maximum number, and the second number does not exceed the second maximum number.

REASONS FOR ALLOWANCE
Per the instant office action, claims 1-11 and 13-20 are considered as allowable subject matter in view of the patent board decision dated 09/30/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Goldschmidt, whose telephone number is 571-270-3489.  The examiner can normally be reached from M-F 10AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132